DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,737,180 to Noland.
	With regard to claim 1, Noland discloses a method comprising: executing a video game by a cloud gaming machine (col. 4, lines 46-60; col. 7, lines 4-31; wherein a gaming server executes a game); streaming, by a video server over a network, video generated from the executing video game to a plurality of client devices (col. 8, line 60 – col. 9, line 21); enabling gameplay of the video game that includes a control of a virtual object of the video game by one of the client devices, and passing the control of the virtual object to each of the client devices in turn, wherein passing the control is 
	With regard to claim 2, Noland discloses that the predefined condition includes determining that a predefined period of time has elapsed (col. 9, lines 39, 45-55).
	With regard to claim 3, Noland discloses the predefined condition includes detecting one or more gameplay events occurring during the gameplay of the video game (col. 9, lines 40-43; col. 10, lines 19-20).
	With regard to claim 4, Noland discloses that the predefined condition includes detecting an input from a given one of the client devices that currently controls the virtual object (col. 9, lines 35-36).
	With regard to claim 5, Noland discloses that detecting the predefined condition includes detecting an input from a given one of the client devices that currently does not control the virtual object (col. 9, lines 33-34).
	With regard to claim 6, Noland discloses that passing the control of the virtual object from a first one of the client devices to a second one of the client devices includes transitioning, from applying inputs received from the first one of the client devices to control the virtual object, to applying inputs received from the second one of the client devices to control the virtual object (col. 9, line 66 – col. 10, line 28).
	With regard to claim 7, Noland discloses that the inputs received from the first and second ones of the client devices are generated from first and second controller devices operatively connected to the first and second ones of the client devices respectively (col. 9, line 66 – col. 10, line 28).
claim 9, Noland discloses that the virtual object is a virtual character (col. 9, line 16 – col. 10, line 28; given the fact that the object being controlled has a “life” it would be understood by one of ordinary skill in the art that a character is being controlled).
	Claims 10-16 and 18 are mirrors of claims 1-7 and 9 and are rejected in like manner.
	Claims 19 and 20 are mirror of claims 1 and 2 and are rejected in like manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noland in view of US Patent Application Publication No. 2004/0266530 to Bishop.
	With regard to claims 8 and 17, Noland discloses having control of the virtual object in a predefined order for a predetermined time/play, however is not explicitly clear that it then follows in a round robin cycle of the predefined order. However, Bishop teaches round robin techniques of each player getting a turn in order is notoriously well known in the art (0006). It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a round robin style method of allocating time within the context of Noland so that users could all equally share time in the system and thus making the experience rewarding for all players equally.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715